Case: 1:19-cv-00372-DRC-SKB Doc #: 54-4 Filed: 01/25/21 Page: 1 of 1 PAGEID #: 711




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO


 JULIE KELLY,

                     Plaintiff,
                                                    Civil Case No. 1:19-cv-00372-SJD-SKB
 v.
                                                               PROPOSED ORDER
 FIRST DATA CORPORATION,

                     Defendant.


             THIS MATTER having been opened to the Court by application of Defendant, First

Data Corporation, for an order staying all remaining deadlines in the Court’s Calendar Order

(Dkt. # 53), and the Court having read and considered the submissions of the parties and having

heard argument of counsel, if any, and for the reasons expressed on the record and for good

cause shown:

             IT IS on this __________ day of ___________________ 2021;

             ORDERED that the discovery deadline of February 15, 2021 and the dispositive motion

deadline of April 12, 2021 are hereby STAYED pending the Court’s ruling on Defendant First

Data Corporation’s Motion to Order Its First Set of Requests for Admission Admitted and to

Stay Remaining Deadlines.




                                         HON. DOUGLAS R. COLE, U.S.D.J.




37991480.1
